JOE R. VIDRINE, Judge pro tem.
This is an appeal by James Lemoine, father of the minors, Robert Lemoine and Ronald Lemoine, from a decree of fin'al adoption whereby these children were adopted by Charles Ferinandsten and his wife, Marie Cos, mother of the two children, and the former wife of James Le-moine.
Since this is an appeal from a judgment of adoption, the appeal is governed by the provisions of LSA-R.S. 9:438, which provides:
“Appeals from any judgment rendered in accordance with this Sub-part or from the granting or refusal of any interlocutory decree shall be to the supreme court on both law and fact. Any party to the proceedings or any other party in interest shall have the right to appeal within thirty days after the rendition of a judgment or decree. If no appeal is perfected within thirty days after a judgment is rendered, the judgment shall be final.”
Because of the recent revision of our appellate courts, the Supreme Court no longer has jurisdiction of appeals in such cases, however, this statute is applicable here. The record reveals that the final decree of adoption was signed on February 1, 1961. A devolutive appeal was moved for and was granted on the 20th day of April, 1961, a period exceeding thirty (30) days from the rendition and signing of the final decree of adoption.
While no motion has been filed in this court to dismiss this appeal, this court on its own motion has the authority and is under duty to dismiss this appeal since the judgment appealed from became final before the appeal was moved for by the appellant. See LSA-C.C.P. Articles 2161, 2164.
For those reasons, the above appeal is hereby dismissed. Appellant to pay all costs.
Appeal dismissed.